UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4955


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GEORGE ARTHUR WILLIAMS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:06-cr-00158-WO-1)


Submitted:    April 21, 2009                  Decided:   May 5, 2009


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Greensboro, North
Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Michael A. DeFranco, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             George Arthur Williams pleaded guilty to possession of

a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1)

(2006).      Based on his prior convictions for felony crimes of

violence, Williams was sentenced pursuant to the Armed Career

Criminal Act (“ACCA”), 18 U.S.C. § 924(e) (2006), to 180 months

of imprisonment.           Williams appeals his sentence.                       Finding no

error, we affirm.

             Williams argues that sentencing him pursuant to the

ACCA    violated    his     Fifth    and     Sixth      Amendment    rights       when    the

facts    necessary    to     support       the   application        of    the    ACCA    were

neither alleged in the indictment nor admitted by him.                                   This

court has previously rejected a similar challenge, see United

States v.     Thompson,       421         F.3d    278    (4th      Cir.       2005),     thus

establishing       circuit    authority          binding     on    subsequent       panels.

United States v. Collins, 415 F.3d 304, 311 (4th Cir. 2005) (“A

decision of a panel of this court becomes the law of the circuit

and is binding on other panels unless it is overruled by a

subsequent    en     banc    opinion        of   this      court    or    a     superseding

contrary decision of the Supreme Court.”) (internal quotation

marks and citation omitted).               Therefore, this claim fails.

             Accordingly, we affirm the judgment.                    We dispense with

oral    argument     because        the    facts     and    legal    contentions         are



                                             2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    3